Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHOD AND SYSTEM FOR OPERATING A FUEL CELL SYSTEM

Examiner: Adam Arciero	SN: 16/610,425	Art Unit: 1727	August 27, 2021

DETAILED ACTION
The Application filed on November 01, 2019 has been received.  Claims 1-18 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  The phrase “if the computer 

The term "very low pressure" in claim 15 is a relative term which renders the claim indefinite.  The term " very low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of compact prosecution, the Examiner will construe the claim to read without the words “very low”.

The term "somewhat" in claim 16 is a relative term which renders the claim indefinite.  The term "somewhat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of compact prosecution, the Examiner will construe the claim to read without the word “somewhat”.

The term "high-voltage" in claim 18 is a relative term which renders the claim indefinite.  The term "high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what voltage batteries read on the claimed language and which do not.  For the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2011/0003215 A1).
As to Claims 1, Tanaka et al. discloses a method of operating a fuel cell system and a subsystem such as the oxidation gas pipeline system 3 and the fuel gas pipeline system 4, which are arranged in a vehicle (Fig. 1, paragraphs [0001] and [0051]).  Tanaka et al. further discloses wherein the energy for a drive train 63,64,100 of the vehicle can be drawn from both the fuel cell system and an alternative energy source 62; comprising the method steps of: a) determining the number and duration of the shutdown and/or stop phases of the vehicle in a defined time interval in a first vehicle 91; paragraphs [0066]-[0067]); and b) adjusting the operating parameters of the fuel cell system and of the at least one subsystem according to the determined number and duration of the shutdown/stop phases of the vehicle (herein it is clear that the “drying operation” is accompanied by adjusting operating parameters of the fuel cell system and of the subsystem, and wherein the prediction of a system stop instruction owing to the spatial proximity to a learned stopping space is considered to be a trigger of said operating according to the determined number and duration of the shutdown/stop phases of the vehicle).
As to Claims 4-5, Tanaka et al. disclose the method of using internal timers and a network data exchange of data to evaluate the start and stop phases of the vehicle (first and second vehicle states) (paragraphs [0065]-[0069]).
As to Claim 6, Tanaka et al. discloses wherein the current driving route of the vehicle is taken into account for the first and second leaning functions (paragraph [0063]).
As to Claim 14, Tanaka et al. discloses a computer program for controlling the method of claim 1 (paragraph [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2011/0003215 A1) in view of Hochgraf et al. (US 2003/0044658 A1).
As to Claims 2-3, Tanaka et al. does not specifically disclose the controlling or regulating of the state of charge of the alternative energy source.
However, Hochgraf et al. teaches of a method of controlling a fuel cell system comprising a battery as an alternative energy source, wherein the modeling, measurement, and control of all of the controllable parameters of the fuel cell and the battery in order to control the state of charge of the battery (paragraph [0036] and Fig. 2).  At the time of the invention, it would have been obvious to one of ordinary skill in the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2011/0003215 A1) in view of Miyata et al. (US 2013/0034787 A1).
As to Claim 7, Tanaka et al. discloses wherein the outside air temperature data is used for the learning functions (paragraph [0067]).  Tanaka et al. does not specifically disclose one of the other claimed operating parameters.
However, Miyata et al. teaches of a fuel cell system control method that takes the outside air temperature and the humidity into account (paragraph [0034]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Tanaka et al. to comprise an outside air humidity sensor because Miyata et al. teaches that the water content of the electrolyte membrane (learning function of the fuel cell system) can be corrected (paragraph [0034]).

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of record, Tanaka et al., Hochgraf et al., and Miyata et al., do not specifically disclose, teach, or fairly suggest the method of claim 8, wherein the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADAM A ARCIERO/Examiner, Art Unit 1727